Lansden, J. On March 18, 1949, claimant, Cliffe Compton, was employed as an attendant at the Elgin State Hospital operated by the Department of Public Welfare. Shortly after going to work for the day, while moving patients from one room to another, claimant’s second finger on his left hand was caught between the door jamb and the metal edged door, and the distal phalanx thereof was traumatically severed. For the specific loss, claimant brings this action under the Workmen’s Compensation Act, and he is entitled to recover under Section 8 (e) (3) (6) of the Act, the accident concededly having arisen out of and in the course of his employment. Claimant lost no compensable time from his employmént as a result of his accident, and all medical treatment was furnished by respondent. No jurisdictional questions are involved. Claimant had worked for respondent for almost 25 years, and in the year prior to his accident, he earned $2,100.00. Claimant, aged 66, was married, but had no children. His rate of compensation- is, therefore, $19.50 per week. William J. Cleary & Co., Court Reporters, Chicago, Illinois, was employed to take and transcribe the testimony before Commissioner Tearney.- Charges of $21.10 were incurred, which are reasonable and customary. An award is, therefore, entered in favor of William J. Cleary & Co. for $21.10. An award is entered in favor of claimant, Cliffe Compton, under Section 8 (e) (3) (6) of the Workmen’s Compensation Act for a fifty per cent loss of the second finger of his left hand, by reason of the loss of the distal phalanx of such finger, or 17% weeks at $19.50 per week, or the sum of $341.25, all of which has accrued and is payable forthwith. The award is subject to the approval of the Governor as provided in Section 3 of “An Act to provide for the payment of compensation awards to State employees. ’ ’